cc:

Case 1:19-cr-00830-AT Document 43 Filed 09/14/20 Page 1 of 1
USDC SDNY
DOCUMENT
y—— The Law Offices of tee ee

A = DOCH
DATE FILED: _ 9/14/2020

17 Academy Street, Suite 305
Newark, New Jersey 07102
Phone: (973) 242-4700
Fax: (973) 242-4701
www figginslaw.com BRANCH
QEEICES-

 

 

 

 

 

140 East Ridgewood Avenue 30 Wall Street 8" Floor
Paramus, NJ 07640 New York, NY 1005

Reply to Newark Office [X]

Of Counsel
Douglas Mitchell, Esq.
Linda Childs, Esq.

September 14, 2020

SENT VIA ECF

Honorable Analisa Torres
U.S. Southern District of NY
500 Pearl Street

New York, NY 10007

Re: USA v Michael Thomas, et al.
Docket No.: 1:19-cr-00830
Request for Emergency Out of State Travel

Your Honor,

This firm represents Defendant, Michael Thomas, in the above-captioned matter. We are
seeking the courts permission for Michael Thomas to take an emergency trip to the State of Georgia
to tend to his sick father.

Kristen McKeown, his pre-trial services officer, does not oppose his emergency travel.

Respectfully yours,
/s/ Montell Figgins

Montell Figgins, Esq.

Nicolas Roos, Esq., Counsel for Plaintiff Attorney for Defendant Michael Thomas

Rebekah Donaleski, Esq., Counsel for Plaintiff
Jessica Lonergan, Esq., Counsel for Plaintiff
Jason Erroy Foy, Esq. Counsel for Defendant Noel GRANTED.

SO ORDERED. fp

Dated: September 14, 2020 ANALISA TORRES
New York, New York United States District Judge
